 In the Matter Of MORAND BROTHERS BEVERAGE CO., ET AL.andDIS-TILLERY, RECTIFYING AND WINE WORKERS INTERNATIONAL UNIONOF AMERICA,A. F. L.Case No. 13-CA-250.Decided September 25, 1950DECISION AND ORDEROn September 21, 1949, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled, proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of the Act,and recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Respondents filed exceptions to the In-termediate Report and a supporting brief.Briefs were also filed bythe Union ' and the General Counsel in support of the IntermediateReport, and by the National Beer Wholesalers Association?All parties participated in oral argument before the Board onMarch 9, 1950.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed 2Therulings. are hereby affirmed.The Board has considered the Inter-1The Association was granted leave by the Board to file a briefamicus curiae.The Respondents except to the action of the Trial Examiner in sustaining the GeneralCounsel's motion to strike paragraph 9 of the amended answer, which alleged that Local 62of the Union had unlawfully restrained and coerced the Respondents in the selection oftheir bargaining representative by seeking to negotiate individual contracts with each ofthe Respondents,contrary to the previous practice of association-wide bargaining, and bycalling a strike against Old Rose.We find that the Examiner's ruling was not prejudicial,inasmuch as the contention set forth in paragraph 9 of the amended answer was,in fact,considered on its merits in the Intermediate Report, and is likewise considered on its meritsin this Decision and Order.Moreover,except as noted below,the Respondents were per-mitted to adduce evidence in support of the allegations stricken from the amended answerby the Examiner.The Respondents except, also,to the Trial Examiner's rejection of offers of proof relatingto the history of bargaining between Local 62 of,the Union,on the one hand, and theIllinoisWholesale Liquor Dealers Association and the Chicago Wholesale Liquor DealersAssociation(hereinafter called the Associations), acting for the Respondents,on the otherhand.We find,however, that the Respondents were not prejudiced by the Trial Examiner'srulings, as considerable evidence was, in fact,received relative to this bargaining history,and the rejected evidence was in essence merely cumulative.In any event,the IntermediateReport contains comprehensive findings concerning this bargaining history which are con-sistent both with the evidence in the record and the offers of proof.91 NLRB No. 58.409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the briefs and exceptions, the contentions advancedat oral argument, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Ex-aminer, with the following additions and modifications :We find, in agreement with the Examiner, that since 1943 Local 62of the Union had bargained with the Respondents on behalf of theirsalesmen,through a joint negotiating committee consisting of repre-sentatives of the Local on the one hand, and representatives of bothAssociations, on the other.On March 16, 1949, afterunsuccessfulnegotiations in the joint committee for a new contract, the Local sentdirectly to each of the Respondents for signature a proposed contractembodying the same terms as had been rejected by the representativesof the Associations in the joint committee.This contract was notaccepted by any of the Respondents.The joint negotiations werethereafter resumed, but on April 6, 1949, after an impasse was reached,the Local called a strike limited to the salesmen of OldRoseDistrib-uting Co., one of the Respondents.On the next day, April 7, 1949, although none but Old Rose hadbeen struck, every Respondent sent to its respectivesalesmen aletter,reading in pertinent part as follows :A strike against one house or small group of housesis not justa strike against one individual wholesaler, but it is a strike againstour house and all the other wholesalers in Chicago. If we per-mitted the Union to do this, it would be merelya question of timeuntil each house would be compelled to sign this unfair contract[requested by Local 62] or to close its business doors . . . sincethe salesmen of your Union walked out on one of these houses itis our position that you have decided to strike every wholesalerwho has been a party to the industry-wide negotiations.Accordingly, we ask you to turn over to us immediately anyrecords, papers, credentials, or monies that you have belongingto us, and come and see us immediately so that we may settle thefinancial differences that exist to date between us.After receipt of this letter, many of the Respondents'salesmen,construing the letter as a notice of discharge, failed to report for work.Others reported for work but were told by their employers that theywere discharged, and they were not permitted to work.In view of all these circumstances, we find that the Respondents.discharged 3 their salesmen on or about April 8, 1949.Accordingly,8We disagree with the contention in thearniensbrief,and the view of our dissenting col-league, that the letter of April 7 was intended merely as a notice oflayoffpending settle-ment of the Respondents'dispute with Local 62.We agree with the General Counsel thatthat contention is not supported by the record, and it is,in fact, contrary to statements inthe Respondents'brief to the Trial Examiner,characterizing the action of the Respondentsas adischargeof their salesmen,and contrary to the testimony of the president of Old Rosethat the purpose of the April 7 letter was to "dismiss"the salesmen. MORAND BROTHERS. BEVERAGE1 CO., ET AL.411it is not necessary to pass on the question whether the Respondentswere privileged tolay offtheir salesmen pending settlement of thecontract dispute with the Local.The Board and the courts have held that- discharges, whether ofindividuals or groups of individuals, to combat or discourage concertedactivities of employees,4 are unlawful.As to the Old Rose strikers,their discharge could have, had no pur-pose other than to punish them for striking, and -was reasonably cal-culated to deter them, as well as other employees of Old Rose, fromengaging in any future strike activity.Reprisals against employeesfor strike activity have been uniformly held by the Board and thecourts to be unlawful.5We find, therefore, in accordance with the General Counsel's con-tention, and in agreement with the Trial Examiner, that the Old Rosestrikers were unlawfully discharged, in violation of Section 8 (a) (1)and (3) of the Act. ..As to the salesmen of the other Respondents,they were dischargedas stated in the letter of April 7, because in the opinion of such Re-spondents they had decided to strike.Viewed as a measure of reprisalagainst these salesmen for threatening to strike, or as a reprisal againstthem for the strike by members of the same union against Old Rose,their discharge is unlawful for essentiallythe same reasons as wasthe discharge of the Old Rose salesmen.The Respondents contend, however, that, at least insofar as thedischarges of the nonstriking salesmen are involved, the instant caseis distinguishable from the ordinary case of a discharge to discourageconcerted activity; they assert that the action of April 7, with respectto these salesmen was not intended to undermine the Local, or as ameasure of reprisal for concerted activity, but was "a purely defensive"measure necessary to protect the Respondents' bargaining positionvis-a-visthe Local.Citing the Examiner's finding that the Localintended to strike other Respondents if the Old Rose strike was suc-cessful, the Respondents allege in their brief that no Respondent,standing alone, could withstand the pressure of this piecemeal strikestrategy, and that in this sense a strike against one Respondent was aN. L. R. B. v. Electric Vacuum Cleaner Co., Inc.,315 U. S. 685,693;N. L. R. B v.Piedmont Cotton Mills,179 F. 2d 345(C.A. 5, Jan.30, 1950),enfg.as mod.,79 NLRB1218;N. L. R. B. v. Cape County MillingCo., 140 F. 2d 543, 545 (C. A.8) ; N. L. R. B. v.Hopwood RetinningCo., 98 F. 2d 97, 100 (C. A. 2) ;Scott Paper Box Company,81 NLRB535, 544;M. M. Jo flee Company,74 NLRB 1568;N. L. R. B. v. Algoma NetCo., 124 F. 2d 730(C. A. 7).,IN. L. R. B. v. Mackay Radio d TelegraphCo., 304 U. S. 333,346-7;Moanalua Dairy,Limited,65 NLRB 714, 717;Carter Carburetor Corp. v. N. L. R.B.,140 F. 2d 714, 718(C. A.8) ; N. L. R. B. v.BarrettCo.,135 F. 2d 959(C. A. 7). 412DECISIONS OF NATIONALLABOR RELATIONS BOARDstrike against all.°However, assuming the truth of these assertions,the Respondents' contention amounts only to this while an employermay not discharge his employees for the purpose of underminingtheir union, or in reprisal for concerted activity, he is justified intaking any "economic action" necessary to counteract economic actionby a union.The General Counsel contends that there is no basis inthe Act for this distinction.7We agree.In our opinion, the Act does not permit a discharge to reduce, by'anticipatory action, the effectiveness of an expected strike by a labororganization."The Board has held, with judicial approval, that anemployer's economic interest in preventing a strike does not justifyhim in engaging in conduct of the type proscribed by the Act .9 Thefact that the expected strike may be so timed or so directed as toplace severe economic pressure on the employer does not, in our judg-ment, remove the strikers from the protection of the Act. Strikeactivity, actual or threatened, is concerted activity, and concertedactivity does not cease to be protected merely because it is, or may be,effective, or because it subjects the employer to economic hardship 1°Any other view would not only be in derogation of the right of em-ployees to,engage in concerted activities, but would also conflict withthe express policy of the Act to minimize industrial strife-as thepresent case strikingly attests.Thus, if in the instant case we acceptedthe Respondents' view, or that of our dissenting colleague, we wouldbe required to hold that a strike against one Respondent (Old Rose),directly involving only about 60 of its employees, justified the other34 Respondents in discharging about'700of their employees,eventhough they had not participated in the strike but had, in fact, re-mained at work.9 Obviously, the Old Rosestrike was not a "strike" against the other Respondents withinthe acceptedmeaning ofthe term, asthere was no concerted cessation of work by theemployees of the otherRespondents.To hold that employeesin a multiemployer unit whoremain at work may be treated as strikers,solely because of a strike by other employees,would involve the introduction of a new conceptin labor relations-i. e., the vicarious or con-structive strike.Weknow of no legislative or other warrant for introducing such aconcept._4 The General Counsel, in his brief, aptly characterizesthis "economic action" argumentof the Respondentsas a contentionthat "the useof economicstrength necessarilyimplieslegal immunity."8InDuluth Bottling Association,48NLRB 1335,where a temporary shutdown by anemployer in the face of a strike threat was found to belawful,the Boardwas careful topoint out that the shutdown was "intended solely to protect the respondents' property,"and not "tointerfere with or discourage union activityor tominimize the effectiveness"ofthe threatenedstrike.9N. L. R. B. v. StarPublishing Co.,97F. 2d 465, 470 (discriminatorytransfers) ;Good-year Tire & Rubber Companyof Alabama,21 NLRB 306, 371 (discriminatorydischarges) ;Ward BakingCompany,8NLRB 558, 567;Humble Oil& RefiningCo., 16 NLRB 112,113-1'20.Cf.Leugel-Fencil Company,8 NLRB 988,which is distinguishable on the facts.so See N.L. R.B. v. National BroadcastingCo., Inc.,150F. 2d 895, 900(C. A. 2, 1945),and casesthere cited. MORAND, BROTHERSBEVERAGECO., ET AL.413As stated in the brief filed on behalf of the General Counsel insupport of the Intermediate Report :In this case, the effect of granting immunity to the discrimina-tory lock-out by 34 employers, in reprisal against the strikeagainst a 35th employer, would be to multiply the obstructionto commerce. It would set a sweeping precedent for the con-version of any single employer's dispute into an association-wideor industry-wide dispute.An isolated skirmish would become acivil war.Furthermore, adoption of the Respondents' view, or that of ourdissenting colleague, would lead to other consequences clearly atvariance with the policy of the Act. If, as is contended, the OldRose strike justified the discharges in this case only because of thepeculiar effectiveness of the piecemeal strike strategy of the Local,the same justification would presumably not have existed if the Localhad chosen to strike all 35 Respondents simultaneously.The logicalcorollary of the Respondents' position is, therefore, that a unionseeking to negotiate a contract with a group of employers, howeverlarge, must strike all or none. If it strikes less than all, its memberswill be deprived of the protection of the Act; if it strikes all, theywill be protected.We cannot give such an incongruous construction,to an Act designed to minimize industrial strife.We find, therefore, in agreement with the Trial Examiner, andin accordance with the position of the General Counsel, that all theRespondents on or about April 8, 1949, discharged theirsalesmen, inviolation of Section 8 (a) (1) and (3) of the Act.Defenses based on alleged violations of Section 8 (b) (1) (B) and8 (b) (3)The Respondents and our dissenting colleague contend that thesalesmen forfeited the protection of the Act because the Old Rosestrike and other conduct of the Local allegedly violated Section8 (b) (1) (B) and S (b) (3) of the Act. It is true, of course, asthe General Counsel contends, that no complaint has been issued bythe General Counsel alleging such violations, but we agree with theRespondents that this fact alone should not deprive them of theopportunity to have their affirmative defenses considered on the meritsby the Board.Section 8 (b) (1) (B)The Respondents contend that the conduct of the Local, in seekingseparate negotiations with Old Rose, violated Section 8 (b) (1) (B) 914DECISIONS OF NATIONAL LABOR RELATIONS BOARD0of the Act, which makes it an unfair labor practice for a union or itsagents "to restrain or coerce an employer in the selection of his repre-sentative for the purposes of collective bargaining. ..."It is asserted that the employer representatives on the joint nego-tiating committee had been designated by Old Rose as its bargainingrepresentatives, and that the purpose and effect of the strike againstOld Rose was to coerce Old Rose, in violation of Section 8 (b) (1) (B),to bargain directly rather than through its designated representatives.The General Counsel contends that there was not, in fact, any refusalby the Local to meet with an agent of any of the Respondents.The evidence indicates only that prior to the strike the Associationshad bargained for Old Rose and the other Respondentson an asso-^ciation-wide basis ; that on April 6, after the collapse of these nego-tiations, the Local called the strike against Old Rose ; that on thefollowing day the Local proposed to Frank, president of Old Rose,that he enter into negotiations for a separate contract; that Frankreserved decision on this proposal ; and that on the same day the dis-charge letters were sent out to all the salesmen, including the strikers.Section 8 (b) (1) (B) of the Act would have been violated, in ouropinion, if the Local had coerced any Respondent to designate, as itsagent to deal with the Local for a particular purpose, a representativeother than the one already selected or desired by such Respondent forthat purpose.In this 'case, while it is clear that Old Rose had at the time of the:strike designated the Associations to represent it inassociation-widebargaining, there is no evidence that Old Rose desired the Associationsto represent it in anyseparate negotiationsfor a contract with theLocal, should occasion therefor arise; nor is there any evidence thatat the time of the strike Old Rose had designated or desired any otherrepresentative for such separate negotiations.As the Local's proposalto Old Rose related only to separate negotiations, for which Old Rosehad not yet chosen any representative, we find that the strike,insofaras it was designed to implement this proposal, could have had notendency to restrain or coerce Old Rose in the choiceof a representa-tive within the meaning of Section 8 (b) (1) (B).1 LMoreover, even if we assume that Old Rose had designated theAssociations to represent it in separate, as well as joint, bargaining,11The Local's proposal included an invitation to Frank to act as the bargaining repre-sentative of his firm.As the president,he was the logical person to deal with the Localin the separate negotiations,and there is no reason to believethat if OldRose had enteredinto such negotiations,it would have wished to designate a different representative,or thatthe Local would have refused to deal with a different representative.Chairman Herzogdoes not join in the reasoning contained in the paragraph that immediately precedes thisfootnote. MORAND BROTHERS BEVER1AGEl CO., ET AL.415the Local's invitation to Frank to meet with it in separate negotiationsis not in itself sufficient evidence that the negotiators for the Asso-ciations would have been unacceptable to the Local as the representa-tives of Old Rose for the purpose of such separate negotiations. Such,an invitation does notper seconstitute restraint or coercion.So far-as the record shows, the Old Rose strike was called, not because of any'objection by the Local to dealing with the negotiators for the Asso--ciations, but solely because of the inability of the local to obtain a.satisfactory contract through joint bargaining.Under these circum-stances, wishing to bargain further during the strike on the basis ofits demands, the Local had no alternative but to propose separate-negotiations, and such negotiations were in fact proposed to Old Rose..Viewed in the light of these facts, such proposal could not reasonablybe construed by Old Rose as having any object other than to secure-a satisfactory contract. 12There is, accordingly, no basis in the record, in our opinion, forfinding that the strike was designed to restrain- or coerce Old Rose-in the selection of a representative for separate negotiations.The Respondents and our dissenting colleague contend, however,.that even if the Local did not restrain or coerce Old Rose in the choice-of a particular individual or group as its bargaining representative,,the Local violated Section 8 (b) (1) (B) by seeking separate bargain-ing rather than joint bargaining.This contention is completelyrefuted by our finding below that such conduct by the Local would;not constitute a refusal to bargain within the meaning of Section.8 (b) (3) of the Act.As we find that this conduct of the Local constituted an appropriate attempt to engage in collective bargaining-within the meaning of the statute, it necessarily follows that the same-conduct may not be regarded as violative of 8 (b) (1) (B).Moreover, even assuming the validity of our dissenting colleague's:contention that legislative history indicates that one of the aims ofSection 8 (b) (1) (B) was to prevent unions from coercing "an em-ployer into joining or resigning from an employer association which,negotiates labor contracts on behalf of its members," we are unable,-on this record, to agree that the Local in this case sought to, or did,coerce any of the Respondents to resign from their Associations or torevoke their designations of the Associations as their bargaining,12While the Local did state to Old Rose that "it seems as though a little clique is run-ning that association now," this was offered, we believe, only as an explanation of thefailure of the joint negotiations and, in our opinion,falls short of expressing adamantopposition to further dealings with the persons who acted as negotiators for the Associations..It is significant, in this connection, that about 3 weeks after this conversation, the Local:resumed joint negotiations with the Associations which resulted in settlement of the.contract dispute. '416DECISIONS OF NATIONALLABOR RELATIONS BOARDagents.The action of the Local in seeking to bargain on a single- 'employer basis was not inconsistent with retention by the Respondentsof their membership in their Associations not, indeed, with the resump-tion of association-wide bargaining at an appropriate time.As wehave already pointed out, the Local was not concerned with the Re-spondents' membership in the Associations; it was interested only insecuring a satisfactory contract.In urging the applicability of the provisions of Section 8 (b) (1)(B) to this case, the dissenting opinion's reliance on congressionalminority reports relating to entirely different provisions is, in ouropinion, misplaced.These minority views, taken in their context, donot constitute appropriate evidence of congressional intent withrespect to Section 8 (b) (1) (B).Failure to pass proposed legisla-tion banning industry-wide or multiemployer bargaining does not, inour opinion, reflect a congressional intent to foster and promote suchbargaining in preference to individual employer bargaining, but onlyan intent to leave undisturbed thestatus quowhichmade such a prac-tice permissible.Nothing which we have decided today runs counter'to that intent.Finally, the Respondents contend for a construction of Section 8(b) (1) (B) which would preclude a union from seeking to enter intoseparate negotiations, in lieu of joint negotiations,even after jointnegotiations have collapsed.Such a view is inconsistent with the basicpolicy of the Act to encourage the practice and procedure of collectivebargaining, as it would prevent the parties to a labor dispute fromexhausting the possibilities of settling their disputeby collective bar-gaining rather than economic attrition.We do not believe, and arenot prepared to hold, that Congress intended Section 8 (b) (1) (B)to curtail collective bargaining in this fashion.Accordingly, upon the present record, we find, in agreement withthe TrialExaminerand the General Counsel, that the Local's conductwould not be violative of Section 8 (b) (1) (B) of the Act.Section 8 (b) (3)Section 8 (b) (3) makes it an unfair labor practice for a labororganization or its agents "to refuse to bargain collectively with anemployer, provided it is the representative of his employees subjectto the provisions of Section 9 (a)." Section 2 (2) of the Act definesthe term "employer" as including "any person acting as an agent ofan employer."We agree with our dissenting colleague that, as theagent of each of the Respondents in,formulating their labor relationspolicies and negotiating their collective bargaining contracts, the MORAND BROTHERS BEVERAGE CO., Efr AL.417Associations were entitled to be treated as an employer of the em-ployees of each Respondent within the contemplation of the Act.Webelieve that under the statute the Local was, accordingly requiredto bargainin the first instancewith the negotiators for the Associa-tions until an impasse was reached. This the Local did. Thereafter,on March 16, 1949, the Local sent identical proposed contracts to eachRespondent, and on April 7, 1949, the Local proposed separate nego-tiations to Old Rose..These proposals for separate negotiations andcontracts are alleged by the Respondents, and found by our dissentingcolleague, to violate Section 8 (b) (3).As already stated, there is no basis in the record for finding thatthese proposals for separate negotiations precluded the conduct ofsuch negotiations by the representatives of the Associations.More-over, even if we assume that they did, we do not believe that suchproposals for separate negotiations would be in derogation of thebargaining rights of the Associations under the Act.The duty ofthe Local under the Act to bargain with the Associations could be nobroader than the authority vested in the Associations to bargain withthe Local.The authority of the Associations was, so far as appearsfrom the record, limited toassociation-widebargaining, and did notextend to theseparatebargaining proposed by the Local to'Old Roseand the other Respondents.Nor would such proposals for separate negotiations, even if theywere to preclude participation by association representatives, violatethe requirement of Section 8 (b) (3) that the Local bargain withanemployer.For each Respondent continued to beanemployer underthe Act, with whom the Local was free to bargain after an impassehad been reached in association-wide bargaining.For notwithstand-ing its delegation of collective bargaining functions to the Associa-tions,eachRespondent continued to maintain the conventionalemployer-employee relationship with its own employees, directingtheir day-by-day operations, paying their wages, and even executingseparate,although identical, contractswith the Local for itsemployees.There remains for consideration the issue of whether the Local'sproposals for separate bargaining, with or without the interventionof the Associations, violated its duty under Section 8 (b) (3), tobargain on the basis of an appropriate unit.We cannot agree withthe dissenting opinion that the association-wide unit was theonlyappropriate unit in this case and that single-employer units wouldnecessarily be inappropriate where, as in the instant case, the partieshave exhausted the possibility of reaching agreement on the basis of a 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDmultiemployer unit:There is nothing in the statute which requiresthat the unit for bargaining be theonlyappropriate unit, or theultimateunit, or themostappropriate unit; the Act requires onlythat the unit be "appropriate." 13 Itmustbe appropriateto ensureto employees,in each case,"the fullest freedom in exercising the rightsguaranteed by this Act." 14Balancing the instability resulting fromthe collapse of negotiations on a multiemployer basis against thebenefits to be derived from further collective bargainingon a single-employer basis, we conclude that, in this case, to ensure the fullestfreedom in exercising the collective bargaining rights guaranteed toemployees single-employer units could be found appropriate 15While such a conclusion might give to unions a limited alternativechoice as - to bargaining units, it would reduce to that extent theexisting disparity between the treatment accorded employers andunions.Our dissenting colleague has consistently joined in thisBoard's unanimous decisions 16 permitting employers unlimited free-dom unilaterally to fashion the scope of, or to completely destroy,multiemployer bargaining units by simply withdrawing at any timefrom such units at their will or fancy. In such cases it is solely theemployer who, by his conduct alone, determines whether he will bepart of a multiemployer unit or shall constitute a single-employerunit. - Yet, the Board has repeatedly and unanimously given its stampof approval to units established in this manner regardless of the extentor effectiveness of the multiemployer bargaining history, and evenin the absence of an impasse in such bargaining.Our colleague'sunwillingness to accord even a semblance of such treatment to a union,under the limited circumstances where negotiations on a multiem-ployer basis have broken down, would seem to contradict his declara-tion,with which we are in wholehearted accord, that the sameprinciples be applied to labor organizations as are applied to employersin determining whether there has been compliance with the statutoryduty to bargain collectively.Moreover, even if we were to hold that the association-wide unitis theonlyappropriate unit in this case, it would still not follow that13Appropriate is a word with a well-defined meaning.Webster's International Dictionarydefines it as "Suitable for the purpose and circumstances;befitting the place or occasion."It carries with it no overtones of the exclusive or the ultimate or the superlative.Toconvey such thoughts,the words"only"or "ultimate"or "most" must be conjoined withtheword "appropriate."The statute does not conjoin them. See alsoGarden StateHosieryCo., 74 NLRB 318, 324.14Section 9 (b).15ForemancfClark,74 NLRB 77,cited in the dissenting opinion, is inapposite because animpasse was reached only with respect to one group of employees,the remaining employees,continuing to be covered by multiemployer contracts.Cf.Pioneer Incorporated,90 NLRBNo. 247,where the Board refused to permit an'employer to withdraw from,a multiemployerunit only with respect to one group of employees.10 See,e. g.,Johnson Optical Company,et al.,87 NLRB 539;Association of Motion PictureProducers,Inc., et al.,88 NLRB 1155. MORAND, BROTHERS BEVERAGEI CO., ET AL.419the Local's conduct violated the Act.While it is true that under this,view any bargaining on a single-employer basis with a particularRespondent would be limited to a segment of the appropriate, multi-employer unit, Section 8 (b) (3) does not, in our opinion, requirethat all the employees in an appropriate unit, particularly in a multiemployer unit, be bargained for simultaneously, or that they be coveredby the same contract 17 It is sufficient that the party seeking to.bargain for a portion of the statutory unit intends, as did the Localin this case, to negotiate at an appropriate time for the rest of theemployees in such unit.The dissenting opinion suggests, however, that the Local's over-tures to the individual members of the Associations are analogousto an employer's attempt to take unilateral action or to deal withindividual employees directly, rather than through their statutoryagent.As such conduct by an employer has been found, under cer-tain circumstances, to violate Section 8 (a) (5) of the Act, it is'urgedthat the Local's conduct should be deemed to contravene Section 8(b) (3).18However, passing over other possible grounds of dis-tinction, the cases relied upon in the dissent are wholly inappositebecause the situations are not at all analogous.Underlying theBoard's holdings in all those cases is the concept that an employer'sunilateral action and individual bargaining is the antithesis of, andderogates from, the practice and procedure of collective bargaining,which it is the policy of the Act to encourage.Here, however, therewas no attempt by the Local to substitute unilateral action or individ-ual bargaining for collective bargaining, but only to substitute forone type of collective bargaining (association-wide) another typeof collective bargaining (on a single-employer basis).Thus, theLocal's conduct, far from being in derogation of the statutory policy,may well have served to effectuate that policy.Finally, with respect to Section 8 (b) (3), as with respect to Section8 (b) (1) (B), the Respondents and our dissenting colleague contendfor a construction of the Act which would preclude "residual" collec-tive bargaining with individual employers, after negotiations with.the common representative of such employers have failed.As alreadystated, we are unwilling to take a view of the Act which would frus-trate its basic purpose of encouraging resort to collective bargainingrather than economic action, and which would have required the'In fact,in the case of multiemployer units,the individual employers,like the employers,in the instant case, frequently execute separate,though identical,contracts.18 SeeThe Texas Company, et al.(National Maritime Union of America),78 NLRB 971,where the Board indicated that it would give the same content to the phrase"refusal to.bargain"in Section 8 (b) (3) as in Section 8 (a) (5). Accord:Conway'sExpress,87-NLRB 972.917572-51-vol. 91-28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDsalesmen ofall the Respondents to strike simultaneously at the riskof forfeiting the protection of the statute.We find, therefore, in agreement with the Trial Examiner, and inaccordance with the contentions made on behalf of the General Counsel,that the Local's conduct would not be violative of Section 8 (b) (3)or Section 8 (b) (1) (B) of the Act.In view of our finding above that the Local's conduct would notviolate Section 8 (b) of the Act, we deem it unnecessary to passon the further question whether, assuming that the Local did violateSection 8 (b) of the Act, the.conduct of the salesmen was sufficientlyrelated to such violation as to remove them from the protection ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that each of the Respondents, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Liquor & Wine Salesmen's Union,Local 62, Distillery, Rectifying andWine Workers InternationalUnion of America, A. F. L., or in any other labor organization ofits employees, by discharging or otherwise discriminating in regardto their tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Liquor & Wine Salesmen's Union,Local 62, Distillery, Rectifying andWine Workers InternationalUnion of America, A. F. L., or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from anyand all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) ofthe Act, as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Make whole each of its employees listed in Appendix A attachedto the Intermediate Report, in the manner set forth in the section ofsaid Report entitled "The remedy"; 19IsThe Old Rose strikers,however,are not entitled to any back pay unless they uncon-ditionally requested reinstatement during the strike,in which case their back pay will be,computed from the date,of such request.Kallaher and Mee, 87NLRB 410. MORAND' BROTHERS BEVERAGEI CO., ET AL.421(b) Post at its place of business in Chicago, Illinois, copies of the.notice attached hereto marked Appendix A.10 Copies of said notitce,to be furnished each Respondent by the Regional Director for theThirteenth Region, shall, after being signed by representatives of theindividual Respondent, be posted by said individual Respondent im-mediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that the notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsit has taken to comply herewith.MEMBER REYNOLDS, dissenting :The record in this case shows a history of collective bargaining be-tween the Union and the Respondents on an association-wide basisdating back to 1943.Under established precedent,1 at all times herematerial, the 'association-wide bargaining unit constituted the onlyappropriate unit for bargaining, within the meaning of Section 9 (a)of the Act. The Union recognized this fact, and bargained with theAssociation during the instant negotiations for such a unit up untilthe time the differences between it and the Association over economicterms in the proposed agreement reached the point of impasse. There-after, on March 16, 1949, the Union sent to each employer-member ofof the Association a copy of the agreement containing the terms re-jected by the Association and stated, "It is imperative that this .. .agreement be executed without delay."On behalf of the Em-ployers, the Association replied to these letters, rejected the demand,and objected to the Union's attempted dealings with the individualemployers. In March, and at about the time of this exchange of letters,employees of each of Respondents who were members of the Unionvested in the Union general authority to strike.On April 6, 1949, theUnion called Old Rose's employees out on strike for the admittedpurpose of forcing Old Rose to sign the contract proffered to it.From these events, the employers comprising the Association de-duced, and the Trial Examiner in fact found, that each of them facedthe threat of strike unless they acquiesced in the individual course of20 Inthe event this Order is enforced by decree of a United States Court of Appeals, thereshallbe inserted in the notice, before the words, "Decision and Order," the words, "Decreeof the United States Court of Appeals Enforcing."21E.g.,Associated Shoe Industries of, America, Inc.,81 NLRB 224;Air ConditioningCompany of Southern California, et al.,81 NLRB 946;International Typographical Union,et al.(Baltimore),87 NLRB 1215;Indianapolis Cleaners and Launderers' Club,87 NLRB472:Cleveland Building Supply Co., et al.,90 NLRB 923. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining demanded by the Union.They collectively determinedtherefore to protect their interest by taking the economic steps giving,rise to the complaint.More specifically, each member of the Associa-tion simultaneously notified every employee that it was his and theAssociation's belief that the union strike strategy was directed topiecemeal dissipation of their concerted bargaining position, thatthey could not operate under such circumstances, and that accordinglythey were suspending operations.They further requested each em-ployee to settle immediately all business he may have had outstandingwith the respective companies.Subsequently, after the Union hadresumed bargaining with the Association, each of the association mem-bers including Old Rose reinstated all employees without discrimina-tion.Concededly there was a clear causal connection between the Union'sactual and anticipated economic action and the Respondents' decisionto suspend operations.However, this Board has long recognized that"an employer may lawfully discontinue or reduce operations for anyreason whatsoever, good or bad, sound or unsound,provided only thatthe Employer's action is not motivated by a purpose to interfere withand defeat its employees' union activity." 22Applying this principleto the instant case, I am satisfied that the operative facts negate, indeedpreclude, a finding that the Employer's conduct was illegally moti-vated or represented willful interference with lawful employee con-certed activity.Thus, at all times since 1943, except for the shortperiod of time embraced by the complaint, the bargaining relationsbetween the Union and the Employers have been amicable, withoutany intimation in the record of any unfair labor practicesonthepart of the Employers.The Employer's lack of antiunion bias isfurther reflected by the fact that during the period of the instantcontroversy, no attempt was made to replace the employees but in-stead their jobs were kept open and upon the successful conclusionof association-wide bargaining all were actually reinstated withoutdiscrimination.Upon the entire record, especially the above facts,and the tenor of the letter notifying the employees to settle theirfinancial affairs with the Employers, I cannot subscribe to the ma-jority's view that the Respondents' temporary shutdown was intendedto sever the employee relations of their respective salesmen so as toconstitute a "discharge" in any real or practical sense. Indeed, I re-gard such action as an economic lockout in the sense that the term isemployed in Section 8 (d) (4) of the Act, which was not intended infact to disturb the existing employee-employer relationship.22Pepsi-Cola Bottling Company of Montgomery, 72NLRB 601, 602. MORAND' BROTHERS BEVERAG'E1 CO., ET A'L.423In my.opinion, such an economic lockout, not unlawfully motivated,is not rendered illegal simply because it had the effect of neutralizingthe economic pressure exerted by a union to resolve in its favor animpasse arising out of good-faith bargaining negotiations.We arehere testing the legality of the Respondents' conduct in the light ofa statutory scheme designed to equate the rights of unions and em-ployers in the conduct of labor relations and to insure to each fullopportunity to use their bargaining power in effecting an agreement.As indicated above, the Union here sought to take advantage of thehighly competitive nature of the Employers' operations by resortingto a "divide and conquer" strategy designed to force the Employersto abandon association-wide bargaining and to capitulate to its eco-nomic demands on an individual basis. In these circumstances I amcompelled therefore to recognize the Employers' decision that all ornone should continue operations to be a. proper exercise of defensivegaining, and I would therefore dismiss the complaint in its entirety.The majority's attempt to equate the instant situation with thoseunfair labor practice cases cited in footnotes 4 and 9 is entirely mis-leading.Substantially all of those cases turn on a, finding of unlawfulmotivation, which is here lacking; and none involve the presentquestion of an economic lockout affecting members of a union which is'contemporaneously seeking to resolve an economic issue on the picketline and not at the conference table. Indeed, in the only two cases<called to my attention where discriminatory motivation was not pres-ent, the Board found that the involved lockout was not violative ofthe Act.23Finally, to the extent that the majority argues that any dismissal,of the instant complaint reflects a new decisional trend, I wish toemphasize that my holding is limited to the facts of this case which:show,inter alia:(a)A long history of multiple-employer bargainingdevoid of any unfair labor practices by the Employers; (b) a com-plete temporary cessation of operations by the Employers without:any attempt to replace employees; (c) the reinstatement of all em-ployees without discrimination upon the resumption of association-wide bargaining; and (d) an economic boycott designed not to inter-fere with the relations between the Union and its members or to thwartcollective bargaining but having as its principal objective the pro-tection of the Employers' legitimate economic interest and the re-sumption by the Union and its members of collective bargaining in a23Lengel-Fencil Company, 8NLRB 988;Duluth Bottling Association, 48NLRB 1335. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit which even the majority concedes to be themostappropriateone.But even if I were to assume, as the majority. finds, that the Em-ployers' conduct would normally constitute unlawful discrimination,I would nevertheless conclude that the Respondent Old Rose cannotbe held liable for unfair labor practices under the facts of this case.For unlike my colleagues I believe that : (1) The Union's conduct wasviolative of Section 8 (b) (1) (B) and 8 (b) (3) of the Act; and (2)that the strike of the Old Rose employees constituted active supportof this proscribed Union action and was hence not the kind of concertedactivity Section 7 of the Act protects.24My reasons in support ofeach of these separable propositions follow :This record clearly established that Old Rose and the other Em-ployers had designated the Association as their "representative forthe purposes of collective bargaining," within the meaning of Section8 (b) (1) (B). It is equally clear to me that the Union, by resortto strike action, sought to force each Employer to bargain directlyand individually without the benefit of its duly designated representa-tive-the Association.In reaching a contrary conclusion, the ma-jority resorts to rationalization which disregards reality.Thus, themajority, after conceding that Old Rose desired the Association torepresent it in association-wide bargaining, states that "there is noevidence that Old Rose desired the Association to represent it in anyseparate negotiations for a contract with the Local, should the occa-sion arise"; that "there is insufficient evidence that the negotiators forthe Association would have been unacceptable to the Local as therepresentatives of Old Rose for the purpose of such separate negotia-tions"; and that the Union's coercive demand for separate bargainingwith Old Rose could not be construed "as having any object other thanto secure a satisfactory contract."The short answer to these viewsis the fact that separate negotiations are incompatible with employer-wide bargaining.The Union well knew that the Association wasfunctionally organized to represent employers only on a city-widebasis and that all the Employers had empowered it so to act.There-fore, when the Union coercively sought to force Old Rose and the otherEmployers to engage in separate negotiations, it was virtually requir-ing those Employers to revoke their prior designation of the Asso-ciation.Indeed, I am convinced that the Union deemed the Associa-tion in its representative capacity to be the real stumbling block to a24Both the Board and the courts have recognized that not every kind of concerted orunion activity is protected.See for example,N. L. R. B. v. Fansteel Metallurgical Corpo-ration,306 U. S. 240;N. L. R.B. v. The Draper Manufacturing Corporation,145 F. 2d 199(C. A. 4);American News Company,Inc.,55 NLRB 1302;Fontaine Converting Works, Inc.,77 NLRB 1386. MORAND BROTHERS BEVERAGE( CO., ET AL.425"satisfactory" contract and that it intended to eliminate the Associa-tion, at least temporarily, from the bargaining table as a means ofattaining its immediate bargaining goal.Among other things, thisconclusion is indicated by the fact that the Local, in seeking to bargainseparately with Old Rose, stated that "it seems as though a little cliqueis running that Association now," 25 and by the further fact that afterthe Association, on behalf of each of its members, advised the Unionthat the individual contracts would not be executed because the Asso-ciation had not agreed to the terms thereof, the Union continued toignore the Association, responded directly to the Employers, and tookeconomic action to force capitulation through direct negotiation withthe Employers.In any event, it cannot be denied that the Union's coercive demandfor individual bargaining constituted an attempt to force the Em-ployers to abandon the established practice of multiemployer bar-gaining.The applicability of Section 8 (b) (1) (B) to such anattempt is clearly evidenced by legislative history disclosing gen-erally that Congress desired to protect, in an appropriate case, thepracticeof bargaining by employers on an industry-wide or multi-employer scale through employer associations.' Thus, it consideredand rejected a proposal contained in the House bill as reported 26which would have banned the practice of industry-wide or multi-employer bargaining. Such rejection took place in the light of state-ments by the opposition that the ban on industry-wide bargainingwould preclude "actions by employers to form voluntary associationsfor the purposes of collective bargaining," would deny employer or-ganizations "the protection afforded employee organizations," and"would create a situation where the weakest member of an industrywould set the standard for others." 27 In addition, and more spe-cifically, the Senate Labor Committee, in recommending the enact-ment of 8 (b) (1) (B) provisions in the Senate bill,28 described oneof its aims to be the imposition of prohibitions on unions againstcoercing "an employer into joining or resigning from an employerassociation which negotiates labor contracts on behalf of its mem-25The majority attempts to minimize this evidence by reference to the irrelevant factthat 3 weeks later the Local resumed joint negotiations.Such resumption of joint negoti-ations occurred only after the Local's economic action had failed to cause the Employersto repudiate their representative.26 Section 9 (f) of H. R. 3020,as reported(80th Cong.,1st Sess.).27 Senate Minority Report No.105, Part 2(80th Cong.,1st Sess.),at p. 7.See also tothe same effect the House Minority Report, No. 245 (80th Cong.,1st Sess.),at p. 88.2e Section 8 (b) (1) (B)originated In the Senate as part of S. 1126. Except for thedeletion of the word"interfere"from the injunctive clauses,the Act incorporates the lan-guage of the Senate bill in full. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDhers." 29 In my opinion, this statement referred to thesubjectof multi--employer association for the purposes of concerted bargaining 30 andindicated a clear desire to protect employers against the economiccoercion of unions in choosing between bargaining through an asso-ciation on a multiemployer basis or bargaining on a single-employer-basis 31In the light of the foregoing, I cannot subscribe to my colleagues'.disposition of the 8 (b) (1) (B) facets of this case.On the contrary,I would find, that where, as here, a union coercively demands thatindividual employers abandon an established practice of collective-bargaining on an association-wide basis and revoke their prior desig-nation of an employer association for the purposes of joint collectivebargaining,* the union negates the obligations imposed upon it by:Section 8 (b) (1) (B) of the Act.Nor do I agree with the majority that the Union did not refuse tobargain collectively within the meaning of Section 8 (b) (3) of theAct by seeking to contract separately with the individual members ofthe Association in this case.My difference with the majority on thisphase of the case goes to two aspects of their opinion,viz:(1)That-bargaining within the meaning of the statute could be appropriately-channelized by the Union into a unit confined to the employees of one-member of the'Association under the circumstances of this case; and(2) that bargaining with individual members constitute bargaining,with "an employer," as that term is employed in Section 8 (b) (3).-I shall discuss each of these findings of my colleaguesseriatim.As I have indicated above, established precedent compels a finding'here that the only appropriate unit for the purposes of collective bar-gaining contemplated by the Act is one association-wide in scope. Iwould so find. That a single employer unit might be found appro-priate in other circumstances is not here material; for I am convincedthat to satisfy the statute bargaining must be within the unit whichis deemed to be appropriate under the facts and law in any given29 Senate Report No.105 on S. 1126(80th Cong.,1st Sess.),at p. 21.3°This viewis consistentwith theconclusionreached bySenator Thomasthat the effect-of Section 8 (b) (1) (B)would be to impair the freedom of unions to negotiate with em-ployers as to thescope of bargainingwhere, as here, a number of employers were associ-atedtogether.93 Cong. Rec.4897.His remarks on thismatter quotedin full,were as^follows :If 8 (b)(1) (13) is designed,as the Chairman of the Committee suggests,to make itan unfair labor practice for a labor union to insiston bargainingon an area or indus-try-wide basis, then it may have,in effect,the exact oppositeof that intenOed.ThisSection then dealsnot with theprocedureof bargaining,but with -the scope of bar-gaining itself.Limiting the subject of collectivebargaining doesnot make for freecollective bargaining.On the contrary,it restricts collective bargaining and promotesindustrial strife and confusion.31 I am supported in this readingof the statute by theopinion of Judge Goldsborough in,Madden v. U.M. TV. A., et al.,79 F. Supp.616 (U. S.D. C. for theDistrict of Columbia). MORAND, BROTHER'S BEVERAGE CO., Err AL.427case.32Any other view would permit the parties to fix units withoutregard to whether they achieved the statutory objective of stabilityand introduced chaos into industrial relations. Indeed, the very con-duct we are considering here, provides demonstrable proof of thedeleterious effect upon the public interest in orderly collective bar-gaining, of a "divide and conquer" 33 strategy resorted to as nothingmore than an economic expedient and in utter disregard of the estab-lished unit which had for many years stabilized labor relations in theindustry.Approval of this conduct thus renders nugatory the verypolicy upon which the Board relies 34 in finding that the only appro-priate unit in situations of this kind is one association-wide in scope.I therefore find that by seeking to coerce the individual employers tobargain in a unit other thantheappropriate one, the Union violatedSection 8 (b) (3) of the Act.As I have noted, I also differ with the view of my colleagues thatunder the facts of the case individual members of an employer asso-ciation are "employers" for the purposes of collective bargaining,,within the meaning of Section 8 (b) (3). This view loses sight ofthe fact that the individual Employers had actually delegated theemployer function of collective bargaining to the Association andthereby made the Association "the employer" for collective bargainingpurposes.Accordingly, absent affirmative proof-and none existshere-that the individual members of the Association had withdrawntheir delegation of collective bargaining power to that entity, I wouldfind that the Association enjoyed at all times here material the statusof "the employer" within the meaning of Section 8 (b) (3).In view of the designated status of the Association, I believe thatapplicable decisional principles 35 require the conclusion that the.3,The short answer to the majority's anomalous view that under the facts of this case'either a single-employer or a multiemployer unit may be appropriate for collective bargain-ing, is indicated by the holding inJ.W.Harkins,et al.(47 NLRB 650).There,in a con-verse situation involving an employer's alleged unlawful refusal to bargain for a single-employer unit,the Board stated in part :The evidence before us indicates that the respondent is one of a city-wide group of-employers engaged in the soft-drink business,all of whom have participated in collec-tive bargaining with the Brewers on behalf of their soda-pop bottlers and drivers for aperiod of several years,and have signed identical contracts with the Brewers.We are,therefore,not convinced that a unit composed of the soda-pop bottlers and drivers,employed by the respondent alone is the appropriate one.33 It is significant that Congress anticipated the very situation we have presented herein weighing the social desirability of bargaining negotiations on an industry-wide or multi-employer scale.Thus, throughout the reports of both House and Senator Labor Committeemembers opposed to the proposed ban reference is made to the encouragement such ban'would offer"to follow a policy of divide and conquer"and to "pick...off employers-one by one"in situations where standardization of conditions on an industry-wide basis-had proved to be essential to the economic welfare of the public.See e. g., the Senate.Minority Report No. 105, Part 2, on S. 1126 (80th Cong., 1st Sess.), at p. 7.34 See cases cited footnote 21,supra.As the majority recognizes(see footnote 18,supra),we are required to test union un-fair labor practices relating to bargaining by the same principles by which we have beenguided in determining employer unfair labor practices in the same field. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, by negotiating on any matter appropriate for bargaining withany person or group of persons other than the Association committedan unfair labor practice within the meaning of Section 8 (b) (3) ofthe Act 3sIn finding, as I have, that the Union committed violations of thebargaining obligations imposed by the Act, I have not been unmindfulof the fact that the delicate problems here presented come to us inthe posture of an impasse situation.But I can find no warrant eitherin policy or precedent for treating the existence of an impasse as a con-trolling factor in the application of the statutory rules pertaining tothe collective bargaining relation, and to the responsibilities theexistenceof such a relation necessarily implies.To the contrary, wehave specifically held in theForeman & Clarkrepresentation case (74NLRB 77) that the existence of impasse in a segment of a multiem-ployer unit "is not sufficient reason for holding that a unit for [such asegment] alone is appropriate," where it appears that "the Council hadbeen duly designated by the [company involved] and its other membersto bargain in their behalf."Likewise, in cases involving complaintsagainst employers, I find, rather, an application of the statutory bar-gaining concept preempting the consideration of "impasse" facts asjustification for a resort, by either party to a bargaining relation, toactionwhich, if permitted, would endanger the normal operation ofthe bargaining process, even though it seem economically expedientin a givencase.Thus, with the almost uniform approval of the courts,we have not allowed employers to resolve an impasse by going toindividual members of a bargaining committee with their, proposals,"profferingto striking employees directly the terms last offered to thebargainingrepresentative,38 or by instituting, without prior referenceto the bargaining representative, employment terms the latter hadindicated would be acceptable before the impasse occurred.39I am certain that if we had been presented with the problem, wewould not have allowed an employer to use his economic strength tochannelize the conduct of collective bargaining into a unit less thana, InMedo Photo SupplyCorp v. N. L. R. B.,321 U. S. 678, 684, theSupreme Courtpointed out that "Bargaining carried onby an Employer directly,with the employees,whether aminority.or majority,who have notrevoked theirdesignation of a bargainingagent,would be subversive of the mode of collective bargainingwhich the-statute hasordained . . .°''SeeAir Associates,Incorporated,20 NLRB356, 359-362,enforced with modificationsnot here pertinent, 121 F. 2d 586 (C. A. 2) ;Reed & Prince Manufacturing Company,12NLRB 944,likewise enforcedwith modifications not material here, 118 F. 2d 874 (C. A. 1).88E. g.,Sam'l Bingham'sSon Mfg. Co.,80 NLRB 1612. Cf.CatheyLumber Company,86 NLRB 157.Kansas Milling Company,86NLRB 925;Anchor Rome Mills, Inc.,86NLRB 1120;The Cincinnati Steel Castings Company,86NLRB 592.89 Crompton-HighlandMills v. N. L. R. B.,337 U. S. 217,enforcing 62 NLRB1346; of.Craddock-Terry Shoe Corporation,73NLRB 1339. MORAND BROTHERSBEVERAGEICO., ET AL.429that comprising the unit appropriate under the law in any given case,even if this seemed to be an economically feasible expedient in theface ofan impassein prior negotiations.Indeed, in those cases wherewe have certified a union as the representative for the appropriateunit, we have refused to permit the employer to escape liability forrefusing to bargain in such an appropriate unit.40Admittedly, wedo not have here a prior certification, but I see no cogent reason forapplying a different standard of liability in a case of this kind wherethe Union recognized and bargained in the association-wide unit asthe appropriate one, except for a short period of time when it employedits "divide and conquer" strategy.41Underlying all decisions. in cases dealing with the employer's bar-gaining obligations, is our firm resolve to furnish to employers noweapon for dissolving the collective strength of employees and forimpairing their opportunity-as guaranteed under the Act-to meetwith an employer on equal footing and to enjoy the benefits of collectiverepresentation.42I think we would with good reason be subject tograve criticism reflecting on the proper exercise of our judicial func-tions if we were to apply different principles here in the face of alegislative scheme to "impose upon labor organizations the same dutyto bargain which under Section 8 (a) (5) . . . was imposed uponemployers." 43The remaining question posed by the Respondent's defense iswhether or not employees who support and participate in the unfairlabor practices of unions lose the protection of the Act so as to renderthem vulnerable to discharge by their employer. In my opinion thelegislative history of the Act and the Supreme Court's interpretationthereof 44 impel an affirmative answer to this question.Thus, forexample, the House Conference Report 45 contains the following perti-nent statements among others : 4040 See,for example,Conlon Brothers Manufacturing Company,88 NLRB 107;ClarkShoe Company,88 NLRB 989;J. I. Case Company,BettendorfWorks,89 NLRB 269; andLandis Tool Company,89 NLRB 503.41 The majority would establish a different standard of liability here as a means ofcounterbalancing our representation rule concerning the employer's ability to fashion thescope of multiemployer units.However,inmy opinion,this is not the proper case forsuch counterbalancing.The voluntary aspect of multiemployer bargaining is moreappropriately equitable to joint bargaining by various unions in any given multiemployerunit.Thus,just as an employer is permitted to withdraw from such a unit, it wouldseem equally appropriate to recognize the right of any union to abandon joint bargainingin a multiemployer unit and to permit it to establish its representative status in a unitconfined to a particular employer, whose employees it claims to represent.41 See theMedo Photocase,supra,footnote 36.43 The quotations are from the House Conference Report No.205 (80th Cong.,1st Sess.),at p. 43.44 InInternationalUnion, U. A. W. A., A. F. of L.v.Wisconsin Employment RelationsBoard,336 U. S. 245.45House Conference Report No. 510, on H. R. 3020(80th Cong., 1st Sess.).46Other quotations from this report are appended hereto as the "Appendix to theDissenting Opinion." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously stated, employees are subject to the prohibiti6nsof Section 8 (b) only when they act as agents of representatives,but in these and other cases, when they are disciplined or dis-charged for engaging in or supporting unfair practices, they donot have immunity under section 7 [p. 54].Under existing principles of law developed by the courts andrecently applied by the Board, employees who engage in violence,mass picketing, unfair labor practices, contract violations, orother improper conduct, or who force the employer to violate thelaw, do not have any immunity under the act and are subject todischarge without right of reinstatement.The right of theemployer to discharge any employee for any such reason is pro-tected in specific terms in section 10-(c) [p. 59].The Supreme Court, in discussing this phase of the amended Act andits legislative history, said as follows (336 U. S. at pp. 260-262) :That Congress has concurred in the view that neither § 7 nor13 confers absolute right to engage in every kind of strike orother concerted activity does not rest upon mere inference; indeedthe record indicates that, had the courts not made these interpre-tations, the Congress would have gone as far or farther in thedirection of limiting the right to engage in concerted activities,including the right to strike.The House Committee of Confer-ence handling the bill which became the Labor Management.Relations Act, on June 3, 1947 advised the House to recede fromits disagreement with the Senate and to .accept the present text.upon grounds there stated under the rubric "Rights of Em-ployees."H. R. Rep. No. 510, 80th Cong., 1st Sess., p. 38. TheCommittee pointed out that "the courts have firmly establishedthe rule that under the existing provisions of section 7 of theNational Labor Relations Act, employees are not given any rightto engage in unlawful or other improper conduct. In its mostrecent decisions the Board has been consistently applying theprinciples established by the courts. . . ."And "it was believedthat the specific provisions in the House bill excepting unfairlabor practices, unlawful concerted activities, and violation ofcollective bargaining agreements from the protection of section 7were unnecessary.Moreover, there was real concern that theinclusion of such a provision might have a limiting effect andmake improper conduct not specifically mentioned subject to theprotection of the act." 41"The full text of this section of the report is printed in the margin of the SupremeCourt's decision as footnote 15 at this point. MORANDBROTHERS BEVERAGE1 CO., ET AL.431Thus, the obvious purpose of the Labor Management Amend-ments was not to grant a dispensation for the strike but to outlawstrikes when undertaken to enforce what the Act calls unfair laborpractices, .. .Applying the foregoing principles to this case,I would find thatby striking,the Old Rose employees sufficiently identified themselveswith the unfair labor practices of the Union to render themselves vul-nerable to lockout at least for that reason.Although,as noted aboveI would otherwise dismiss the complaint as to the other Employersas well,I am not satisfied that the state of the present record estab-lishes that the nonstriking employees sufficiently identified themselveswith the Union's unfair labor practices,so as to render applicable thealternative theory uponwhichI rely as to the Respondent Old Rose.APPENDIXTO THEDISSENTING OPINIONEXCERPTS FROM HOUSE CONFERENCE. REPORT NO. 510,48 ON H. R. 3020,80TH CONG., 1ST SESS., AT PP. 38-40"Both the House bill and the Senate amendment in amending theNational Labor Relations Act preserved the right under section 7of that act of employees to self-organization, to form, join, or assistany labor organization, and to bargain collectively through represent-atives of their own choosing and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection. The House bill, however, made two changes in that sectionof the act.First, it was stated specifically that the rights set forthwere not to be considered as including the right to commit or partici-pate in unfair labor practices, 'unlawful concerted activities, or viola-tions of collective bargaining contracts.Second, it was specificallyset forth that employees were also to have the right to refrain fromself-organization, etc., if they chose to do so."The first change in section 7 of the act made by the House bill wasinserted by reason of early decisions of the Board to the effect thatthe language of section 7 protected concerted activities regardless oftheir nature or objectives.An outstanding decision of this sort wasthe one involving a `sit down' strike wherein the Board ordered thereinstatement of employees who engaged in this unlawful activity.Later the Board ordered the reinstatement of certain employees whoseconcerted activities constituted mutiny. In both of the above instances,11 See also Senator Taft's summary of these statements at 93 Cong.Rec. 6600. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt.More recently, a decision of the Board ordering the rein-statement of individuals who had engaged in mass picketing wasreversed by the Circuit Court of Appeals(Indiana Desk Co. v.N. L. R.B., 149 Fed. (2d) 987) (1944)."Thus the courts have firmly established the rule that under theexisting provisions of section 7 of the National Labor Relations Act,employees are not given any right to engage in unlawful or otherimproper conduct. In its most recent decisions the Board has beenconsistently applying the principles established by the courts.Forexample, in the American News Company case (55 NLRB 1302)(1944) the Board held that employees had no right which was pro-tected under the act to strike to compel an employer to violate thewage stabilization laws.Again, in the Scullin Steel case (65 NLRB1294) and in the Dyson case (decided February 7, 1947), the Boardheld that strikes in violation of collective bargaining contracts werenot concerted activities protected by the act, and refused to reinstateemployees discharged for engaging in such activities. In the secondThompson Products case (decided February 21, 1947) the Board heldthat strikes to compel the employer to violate the act and rulings ofthe Board thereunder were not concerted activities protected by theprovisions of section 7.The reasoning of these recent decisions ap-pears to have had the effect of overruling such decisions of the Boardas that in Matter of Berkshire Knitting Mills (46 NLRB 955) (1943),wherein the Board attempted to distinguish between what it con-sidered as major crimes and minor crimes for the purpose of deter-mining what employees were entitled to reinstatement."By reason of the foregoing, it was believed that the specificprovisions in the House bill excepting unfair labor practices, unlawfulconcerted activities, and violation of collective bargaining agreementsfrom the protection of section 7 were unnecessary.Moreover, therewas real concern that the inclusion of such a provision might have alimiting effect and make improper conduct not specifically mentionedsubject to the protection of the act."In addition, other provisions of the conference agreement deal withthis particular problem in general terms. For example, in the declara-tion of policy to the amended National Labor Relations Act adoptedby the conference committee, it is stated in the new paragraph dealingwith improper practices of labor organizations, their officers, andmembers, that the `elimination of such practices is a necessary condi-tion to the assurance of the rights herein guaranteed.' .This in and ofitself demonstrates a clear intention that these undesirable concertedactivities are not to have any protection under the act, and to theextent that the Board in the.past has accorded protection to such activi- MORANDD BROTHERS BEVERAGE CO., ET Air.433ties, the conference agreement makes such protection no longerpossible.Furthermore, in section 10 (c) of the amended act, as pro-posed in the conference agreement, it is specifically provided that noorder of the Board shall require the reinstatement of any individualor the payment to him of any back pay if such individual wassuspended or discharged for cause, and this, of course, applies withequal force whether or not the acts constituting the cause for dis-charge were committed in connection with a concerted activity.Again, inasmuch as section 10 (b) of the act, as proposed to be amendedby the conference agreement, requires that the rules of evidence ap-plicable in the district courts shall, so far as practicable, be followedand applied by the Board, proof of acts of unlawful conduct cannothereafter be limited to proof of confession or conviction thereof."The second change made by the House bill in section 7 of the act(which is carried in the conference agreement) also has an importantbearing on the kinds of concerted activities which are protected bysection 7.That provision, as heretofore stated, provides that em-ployees are also to have the right to refrain from joining in concertedactivities with their fellow employees if they choose to do so.Takenin conjunction with the provisions of section 8 (b) (1) of the conferenceagreement (which will be hereafter discussed), wherein it is made anunfair labor practice for a labor organization or its agents to restrainor coerce employees in the exercise of rights guaranteed in section 7,it is apparent that many forms and varieties of concerted activitieswhich the Board, particularly in its early days, regarded as protectedby the act will no longer be treated as having that protection, sinceobviously persons who engage in or support unfair labor practices willnot enjoy immunity under the-Act."APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to joint or assist LIQUOR & WINESALESMEN'SUNION,LOCAL62,DISTILLERY,RECTIFYING ANDWINE WORKERS INTERNATIONAL UNION OF AMERICA,A. F. L.,or any other labor organization, to bargain collectively through 434DECISIONS OF NATIONAL LABOR RELATIONS- BOARDrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all of such ac-tivities except to the extent that such right may be effected by an.agreement requiring membership in a labor organization as a con-dition of employment as authorized by Section 8 (a) (3) of theamended Act, as guaranteed by Section 7 thereof.WE WILL MAKE the following employees whole for any loss ofpay suffered as a result of the discrimination against them, asset forth in the Decision and Order:*All our employees are free to become or remain members of theabove-named union or any other labor organization except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or ac-tivity on behalf of any such labor organization.IEmployer.Dated ---------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Edward T. MaslanlcaandGeorge L. Weasler,for the General Counsel.Messrs. Samuel L. GolanandChester F.McNamara,of Chicago,Ill.,, for theRespondents.Mr. S. G. Lippman,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a charge and a supplemental charge duly filed respectively on April 12and April 29, 1949, by Distillery, Rectifying and Wine WorkersInternationalUnion of America, A. F. L., herein called the Union, the General Counsel of theNational Labor Relations Board,' by the Regional Director of the ThirteenthRegion(Chicago, Illinois),issued a complaint dated May 4, 1949, against thewholesale liquor dealers named in the caption above (herein collectively re-ferred to as the Respondents)allegingthat the Respondents and each of themhad engaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and(3)and Section 2 (6)and (7)of the National Labor Relations Act as amended(61 Stat. 136),herein* The Regional Director will insert at this point for each Respondent the names of itssalesmen which are listed in Appendix A, attached to the Intermediate Report.IThe General Counsel and his representatives at the hearing shall be referred to herein asthe General Counsel, the National Labor Relations Board will be called the Board. MORAND,BROTHERS BEVERAGECO.,ETAL.435called the Act.Copies of the charges, the complaint, and notice of hearingwere duly served upon each of the Respondents and on the Union.With respect to the unfair labor practices, the complaint alleges in substancethat on April 7, 1949, each of the Respondents discharged all of its salesmen 2and has since failed and refused to reinstate any of said employees for thereason that each of them was a member of and assisted the Union and Local 62of said Union, and engaged in concerted activity for the purposes of collectivebargaining or other mutual aid and protection.The Respondents collectively filed an answer and then an amended answer,in both of which they deny the commission of any unfair labor practices or thatany of the employees listed in the complaint had been discharged.Pursuant to notices a hearing was held at Chicago, Illinois, on June 14, 15, and17, 1949, before J. J. Fitzpatrick, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel, the Respondents, and theUnion were represented by Counsel.'All participated in the hearing and weregranted full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues. At the opening of the hearingGeneral Counsel's motion was granted without objection to strike the nameSol Bloom; Inc., as a Respondent from the complaint, and to correct the spellingof two employees listed under Respondent South Shore Liquors, Inc., in Ap-pendix A thereof : Kokin to Lakin and Episoni to Epifani.The General Counsel also moved to strike certain portions of paragraph 9of the answer and paragraphs 9 and 10 of the amended answer, whereupon coun-sel for the Respondents withdrew their answer and elected to stand on theamended answer. Before ruling was made on General Counsel's motion to strikeparagraphs 9 and 10 of the amended answer, Respondents' motions were granted(a) to strike the allegations in paragraph 9 of the amended answer that Local62 had violated Section 8 (b) (1) (A) of the Act and to substitute in lieu thereofthat Local 62 "unlawfully restrained and coerced" the Respondents, and (b)to strike paragraph 10 of the amended answer' Over objection, the GeneralCounsel's motion was granted to strike paragraph 9 of the amended answer .52 See Appendix A attached hereto for the list of the salesmen and their employers.3 At the opening of the hearing -Marshall Korshak entered an appearance as attorney onbehalf of the Respondent Windy City Liquor Distributors, Inc.Korshak at that timestated that his client adopted as its answer,the answer and the amended answer, previ-ously filed by Samuel L. Golan on behalf of all the Respondents.Korshak then left thehearing after stating that Mr. Golan was general counsel for the Illinois Wholesale LiquorDealers Association, of which his client was a member, and that he, therefore, did notintend to participate in the hearing.4Paragraph 9 of the amended answer as so amended alleged in substance that in January1949, the Respondents were engaged in negotiations with Local 62 relative to the termsof a new contract through a committee consisting of representatives of the Illinois Whole-saleLiquor Dealers Association and the Chicago Wholesale Liquor Dealers Association(herein respectively called Illinois Association and Chicago Association) ; that from Jan-uary to April 1949, the Local, contrary to the method of negotiations employed since about1942 unlawfully restrained and coerced the Respondents in the selection of their bargain-lag representative by attempting to negotiate individual contracts with each Respontlentand, in furtherance of its plan to coerce the Respondents, struck Respondent Old RoseDistributing Co., Inc.G In granting the motion I stated, "I want to make it clear that if it should developlater that the pleadings are not in sufficiently adequate form so far as the answer is con-cerned to permit the Respondents, or any of them, to meet the allegations in the complaint,IVwill entertain a motion to amend the answer at any time providing it conforms to myidea of the proof on the issues."Although the Respondents made no later motion toamend the answer, considerable testimony was thereafter received as background evidencerelative to negotiations between the parties prior to 1949.917572-51-vol. 91-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the conclusion of the hearing,counsel for the Union and the Respondentsargued very briefly on the record,and since the close of the hearing briefs havebeen received from the General Counseland from the Respondents.Upon the entire record inthe case, andfrom my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSI find, as alleged in the complaint and admitted in the amended answer, thateach of the Respondents herein, namely: Morand Brothers Beverage Co., SamCassel Company, Crescent Wholesale Liquors, Inc., Continental Distributing Co.,Inc., Judge & Dolph Ltd., Kusper Old Fort Dearborn Co., National Wine & LiquorCo., Inc., Old Gold Distributors, Inc., Old Rose Distributing Co., Old Rose Dis-tributing Co., d/b/a Colonial Liquors, Pioneer Atlas Liquors, Inc., South ShoreLiquors, Inc., Union Liquor Co., Inc., Metropolitan Liquor Company, South SideCentral Liquor Distributors, Inc., Central Liquor Distributors, Inc., Star Liquors,Inc.,Blue Rose Liquor Co., Inc., Casey & Evans, Inc., Gershuny & Epstein, Inc.,Inter-National Liquor Co., a Corp., Old Castle Distributors, Inc., StandardLiquors, Inc., Universal Wine & Liquor Co., The Universal Liquor Company, Inc.,Windy City Liquor Distributors, Inc., National Cordial Co., Inc. (all Illinoiscorporations), Sam Friedman, Lena Friedman, Sidney Friedman, Meyer Smith,Mae Smith, Hyman Smith, and Rose H. Smith, individually and d/b/a CapitolWine & Liquor Co., John L. Piconi and \eno Brauchini, individually and d/b/aCityWine & Liquor Co., Angelo Fantozzi, Stella Fantozzi, Gino Del Dotto andLouis Del Dotto, individually and d/b/a A. Fantozzi & Co., Abraham Cooper, IdaCooper, Rufus Cooper and Dresmond Rosen, individually and d/b/a West SideWholesale Liquor Distributor, Dresinond Rosen, Abraham Cooper, Ida Cooperand Max Cooper, individually and d/b/a Merchants Liquor Distributors, JackHolt and George 1\Iarcus, individually and d/b/a Hol-Mar Co., Oscar Levy d/b/aLa Salle Wine & Liquor Co., Harry Weinstein and Joseph Weinstein, individuallyand d/b/a Roseland Liquor Co., is and at all time material herein has beenengaged in the wholesale purchase, distribution, and sale of alcoholic beveragesin Chicago, Illinois, and in the course and conduct of its business causes andhas continuously caused large quantities of liquor to be purchased, sold, andtransported fromand through States of the United States other than the State ofIllinois.'I therefore find that each of the above-named Respondentsis engaged in com-merce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDDistillery,Rectifying andWine Workers International Union of America,A. F. L., and Liquor & Wine Salesmen's Union, Local 62, Distillery, Rectifyingand Wine Workers International Union of America, A. F. L., are labor organiza-tionstions within the meaning of the Act.e In the year 1948,the amount of business transacted by the various Respondents rangedfrom in excess of $6,000,000 in purchases and $11,000,000 in sales by Pioneer Atlas Liquors,Inc., to purchases of over $250,000 and sales of about $375,000 by Standard Liquors, Inc.During that year approximately 95 percent of the total purchases and about 5 percent of thetotal sales of each of the Respondents was outside the State of Illinois. MOIIAt D BROTHERS BRVER'AGE;CO.,ETAL.437III.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsLocal 62 was organized in 1942, and since 1943 has had a collectivebargainingcontract with each of the Respondents herein covering all such Respondents'salesmen.The Respondents although competing for business against each otherin the same field are all members of either the Illinois Wholesale Liquor. Dealers.Association or The Chicago Wholesale Liquor Dealers Association.'From thebeginning,in working out the terms for the annual contract the following pro-cedure was followed : a joint negotiating committee, consisting of union repre-sentatives on one side, and representatives of the Illinois Association and usuallythe Chicago Association on behalf of the employers on the other side, negotiatedand agreed to the terms and conditions of a contract.This contract was thensubmitted for approval to the Local and also to each individual Respondent.When all had approved, identical individual contracts were then executed by theLocal with each Respondent.The'1948 contract by its terms expired at the end of January 1949. So, aboutJanuary 4, a joint negotiating committee, selected in the manner above outlined,began conferring on the terms for it new contract to be executed individually bythe various Respondents and the Union.By January 22 the negotiators hadreached an impasse on the question of an increase in the commission to be paidthe salesmen, as demanded by the Union, and a written supplement extending theterms of the current agreement to March 15, 1949, was executed by Joseph O'Neill,president of Local 62,' and Samuel L. (lolan "for and on behalf of each employermember of" the Illinois Association and Allen I3. Schultz on behalf of eachemployer member of the Chicago Association.'However, the stalemate in thejoint committee on the question of additional commission for the salesmen con-tinued.On March 16, after the extension agreed upon by the negotiators hadexpired, President O'Neill on behalf of the Local sent to each of the Respondentsmimeographed copies of a "second supplemental agreement" which extended theterms of the 1948 contract to Janury 31, 1950, and changed the section thereofcovering the salesmen's commission.Accompanying the proposed supplementalAgreement was a letter from O'Neill, as follows :GENTLEMEN : Enclosed please find proposed second supplemental agreementcovering your salesmen for the year 1949 and ending February 1, 1950.It is imperative that this second supplemental agreement be executedwithout further delay.Very truly yours,JOSEPH O'NEILL,President.None of the Respondents executed.the supplement, but on.March 18 Golan asgeneral counsel for the Illinois Association wrote O'Neill as,follows:This is in reply to your letters of March 16,1949 in which you urged mem-bers of the Illinois Wholesale Liquor Dealers Association and some of theiraffiliated companies to sign withoutdelaya contract entitled "Second Supple-mental.Agreement."%TThe larger concerns among the Respondents(called jobbers)are members of the IllinoisAssociation.The smaller subjobbers are members of the Chicago Association.8O'Neill is also president of the International Union.Golan was and is general counsel for the Illinois Association and Schultz was and iscounsel for the Chicago Association. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring all the years in which contracts were in existence with your Union,all negotiations have been conducted on an industry-wide basis and no con-tractwas ever sent by you to be executed by our members until it wasapproved by yourself, representing the salesmen and our Labor Committee,representing all the members of our Association in the Chicago area.This fact that negotiations and contracts have been conducted on an indus-try-wide basis, was recognized by you as recently as the extension agreementexecuted 2 months ago by your attorney on behalf of the Union and byMr. Allen Schultz and myself, as attorneys for the Chicago Wholesale LiquorDealers Association and' the Illinois Wholesale Liquor Dealers Association,respectively.We were surprised to find that you on this occasion mailed outthese contracts without having previously reached an agreement.You are, of course, cognizant of the fact that neither our Labor Committee,nor Mr. Schultz and myself have agreed to the covenants contained in thisSecond Supplemental Agreement. Under these circumstances we regret thatwe must decline to execute these agreements.Sometime in March, probably the latter part of the month, at a meeting ofLocal 62 attended by salesmen from each of the Respondents, those present votedunanimously to authorize a strike.The strike authorization was general andnot limited to any particular Respondent.Rumors of the strike vote came tothe attention of the Respondents and at a meeting in the Illinois Associationoffices about the 1st of April, a form letter was prepared as follows :DEAR:Since the existence of the salesmen's union all contracts havebeen negotiated and signed on an industry-wide basis.During the negotia-tions last year and this year, we exhibited financial statements prepared bycertified public accountants to the Union officials which demonstrated ourinability to give any increase in the commission rate.The Union officialsagreed that we were unable to give an increase last year and, accordingly,the contract was signed without changing the commission rate.Business conditions certainly cannot be any better in 1949 than in 1948,and it would be sheer folly and economic disaster on our part to grant thesalesmen any increase in their present high commission rate.During ournegotiations this year, the Union officials admitted that if the commissionrate was increased, a large number of wholesalers would have to go out ofbusiness, nevertheless, the salesmen's union has called their men off the joband are now picketing.A strike against one house or small group of houses is not just a strikeagainst one individual wholesaler, but it is a strike against our house and allthe other wholesalers in Chicago. If we permitted the Union to do this, itwould merely be a question of time until each house would be compelled tosign this unfair contract or to close its business doors ; we consider thisaction by the union to be in the same category as a strike called against allof the wholesalers.The Union officials have been advised and are fullyaware of our position and since the salesmen of your Union walked out onone of these houses it is our. position that you have decided to strike everywholesaler who has been a party to the industry-wide negotiations.Accordingly, we ask you to turn over to,us immediately any records, papers,credentials or monies that you may have belonging to us, and come and see usimmediately so that we may settle any financial differences that exist todate between us.Very truly yours, NIORAI' D BROTHERS BEVERAGEi CO., ET AL.439Copies of this letter were made on the stationery of each individual Respondentand after being signed by management of the particular Respondent, were turnedover to the Illinois Association together with the names and addresses of allsalesmen working for the Respondent.On April 5 Local 62 over the signature of its president and secretary-treasurersent to each of the Respondents, except Old Rose, the following communication:GENTLEMEN : We wish to inform you that as an outgrowth for a successorcontract covering your salesmen, that not withstanding rumors to the con-trary, the Union has no intention of calling a stoppage of work at yourestablishment or of interfering with your operations in any manner. Shouldpractical circumstances require a change in point of view, previous amplenotice will be given you with an opportunity to adjust outstanding. differences.We wish to affirm that regardless of action taken at any other establish-ment it would be erroneous to interpret such action as a threat of a strikein your establishment.It is our sincere desire that ways and means will be found for the peacefuladjustment of outstanding differences.Certainly the Union as always isreceptive to any suggestions you may have in the matter.Very truly yours,The next day, April 6, about noon, the Local struck Old Rose.'°On the 7th of April, under instructions from the various Respondents, theIllinoisAssociation dated the copies of the form letter heretofore referred toand stamped "Old Rose Dist. Co." at the end of the second paragraph thereof"and mailed a copy to all the salesmen employed by each Respondent.On April8 the salesmen of the various Respondents except. Old Rose, who reported forwork, with the exception of those employed by Respondents' Star Liquors, Inc.,La Salle Wine & Liquor Co., and Union Liquor Co. were informed that they wereno longer employed.The salesmen of Star Liquors, La Salle Wine, and UnionLiquor worked on Friday, April 8, but were then notified by management thattheir employment had ceased.In the meanwhile, on the morning of April 8 a picket line was established bythe Local at Old Rose.On Monday, April 11, the picket line was extended toinclude the premises of Respondents Capitol Wine & Liquor Co., ContinentalDistributing Co., Inc., Pioneer Atlas Liquors, Inc., South Shore Liquors, Inc., andmany of the other distributors.12The pickets carried banners stating, "Lockedout and discharged."On or about May 1, the joint negotiating committee agreed upon the terms ofa new contract," and all the salesmen were returned to work.10 Various members of the Union, including President O'Neill, testified that the strikeagainst Old Rose was called because of failure of that Company to satisfactorily settle apending grievance.The record fails to disclose that the negotiations of the Union withOld Rose relative to this grievance had reached an impasse.On the contrary, negotiationsrelative thereto at the time of the strike were proceeding in a reasonably satisfactorymanner.There is certainly nothing in these negotiations to indicate dissatisfaction onthe part of the Union or any of its members toward the attitude of Old Rose.While thepending grievance may have been an additional reason for selecting Old Rose, I am satisfiedfrom the record and find that the main reason for striking Old Rose was to force it to signthe second supplemental agreement heretofore described.11So that the second paragraph concluded with "are now picketing Old Rose Dist. Co."11The record is incomplete as to whether a picket line was actually established and main-tained at the premises of each and every one of the Respondents who had released itssalesmen.13At the time of the hearing the terms of the new contract had not been agreed to by allof the individual Respondents,nor had copies thereof been submitted for signatures inaccordhncewith past practice. 440DECISIONS OF NATIONALLABOR RELATIONS BOARDB.ConclusionsThere can be no question that the employees of Old Rose were discharged onor about April 8 and the employees of the other Respondents were locked outbecause of the action of the Local in striking Old Rose, and I so find. Such actionconstitutes discrimination on the part of each Respondent against its employees.The Respondents' contention at the hearing and in their brief, as I understand it,is that, while there may have been discrimination against these employees, it wasincidental, and brought about because of the action of the Local -(of which allthese employees were members) in illegally striking one of the Respondents toforce it to sign a contract with the Local, contrary to the traditional industry-wide method of negotiating annual contracts theretofore existing between theLocal and all the Respondents ; that having struck Old Rose in violation of theexisting working agreement, the Respondents were justified in assuming that ifthe Local succeeded in securing an individual contract on its terms with OldRose, it could and would individually strike the other Respondents with the sameobjective; and that because the action of the Local was a violation of the previ-ously existing contract negotiation arrangements and placed all the Respondentsin an embarrassing position economically, the members of the Local should notbe permitted to benefit thereby by collecting back pay for the short time theywerenot permitted to work.There was no certification or order of the Board covering bargaining betweenthe Local and the Respondents.The parties agreed when they started bargain-ing in 1942 that the negotiations should contemplate arriving at terms thatwould apply uniformly in all individual contracts eventually executed.TheLocal employed this time-honored method in 1949 until a stalemate was en-countered.It then decided to take up individually with each Respondent thequestion of an increased commission, the only matter in serious dispute in thejoint negotiating committee.In so doing, the Local was not violating SectionS (b) (1) (B) of the Act, as the Respondents maintain-there was no attemptby it to "restrain or coerce" the Respondents in the.selectionof their bargainingrepresentative.What the Local did in the spring of 1949 was to bring economicpressure against an individual Respondent (no doubt intending if successful tobring such pressure later against other Respondents) so that it could secure asatisfactory contract for the employees it represented. - There was nothingper, seillegal about this procedure.Furthermore neither a strike nor the threat of astrike (otherwise legitimate) 11 nor fear of economic pressures" or economichardship 1G justifies discriminatory action against individual workers.In essence, the Respondents' defense to the unfair labor practice allegation inthe complaint is that the Local refused to bargain with the Respondents on _tmultiemployer unit basis.But the sole issue before me is whether the Respond-ents discriminated against the salesmen in violation of Section 8 (a) (3) of theAct.Unlawful conduct on the part of the Local, if established, would not justifyinfringement by the Respondents of rights of their employees protected by theAct.(Cf.Sun-Set'Line and Twine Conzpami,etc., 79 NLRB 1487.)Moreover,accepting as proven fact ail the rejected testimony in support of the above defense(most of which testimony already being in the record as background), it appears14Natiohal LicoriceCo., 309 U. S. 350.Fred.P. Weissman Company,170 F. 2d 952, enfg. 69 NLRB 1002 (C. A. 6), cert. den.,May 9, 1949.American Car and FoundryCo., 161 F. 2d 501 (C. A. 7), enfg. 66 NLRB 1031."Lakeshore Electric Mfg.Co., 67 NLRB 804. MORAND, BROTHERS BEVERAGE! CO., ET AL.441that in 1942 and thereafter the parties adopted the practice of negotiating throughthe joint committee as a matter of convenience and good business.There is noindication whatsoever that the parties mutually intended to extinguish the rightof the employees of each Respondent, at appropriate times, to select and changetheir bargaining representative.In support of their position that the salesmen are not entitled to back pay,the Respondents citeAmericanNcics, 65 NLRB 1302 andThompson Products,70 NLR73 13, and 72 NLRB 886. But in theAmerican Newscase the Board basedits refusal to reinstate,the employees because it found that they had gone onstrike in an effort to force their employer to violate the terms of an existingFederal Statute, and in theThompson Productscase, after reconsideration, theBoard refused to order back pay for employees who had struck because the com-pany refused to recognize and bargain with one union at a time when anotherunion had been certified by the Board as the exclusive bargaining agent. In theinstant case there was no showing that the strike against Old Rose was for thepurpose of causing the Respondent or any of them to violate any existing orderor law."I therefore find that no legal justification has been shown for the discriminatory'treatment of the employees involved herein, and further find that the Respondents,and each of them, by their action in releasing from employment the salesmenlisted in Appendix A, have interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 and in violation ofSection 8(a) (3) and (1) of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, and each of them, set forth in Section III,above, occurring in connection with the operations of the Respondents, and eachof them set forth in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents have discriminated in regard to thetenure of employment of the salesmen listed in Appendix A by discharging orlocking them out on or about April S, 1949. Although the record shows thateach of these employees was reinstated to his former position about May 1, 1949,he is entitled to reimbursement for working time lost as a result of the dis-criminatory action. It will therefore be recommended that each of the Re-spondents make whole each of the employees listed under its name in Appendix Afor any loss of pay or commissions he may have suffered by reason of thediscrimination against him, by payment to him of a sum of money equal to thatwhich he normally would have earned in such position from the date of dis-"Even if the Old Rose strike,contrary to the evidence,had been an attempt to forcethat company to violate the law,a refusal to order back pay could only apply to the OldRose salesmen because the record shows conclusively that the salesmen of all the othercompanies were locked out. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminationagainst him to the date of his reinstatement, less his net earningsduring said period."Upon the basis of the foregoing findings of fact, and upon the entire record inthe case I make the following :CONCLUSIONS OF LAW1.Distillery, Rectifying and Wine Workers International Union of America,A. F. L., and Liquor & Wine Salesmen's Union, Local 62, Distillery, Rectifying andWine Workers International Union of America, A. F: L., are labor organizationswithin the meaning of Section 2 (5) of the Act.2.The Respondents, and each of them, by discriminating in regard to thetenure of employment of the employees listed under their names in Appendix Ahereof, thereby discouraging membership in Liquor & Wine Salesmen's Union,Local 62, Distillery, Rectifying and Wine Workers International Union of Amer-ica, A. F. L., have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondents and each of them,have engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]11Crossett Lumber Company,8 NLRB 440;Republic Steel Company,311 U. S. 7.